Exhibit 10-a

DIRECTOR DEFERRED COMPENSATION PLAN



1.

Introduction

 

The Director Deferred Compensation Plan (the "Plan") provides the opportunity
for Directors of Bausch & Lomb Incorporated (the "Company") to defer all or part
of their cash and certain non-cash compensation for serving on the Company's
Board of Directors or Committees of the Board of Directors pursuant to the terms
of this Plan. This Plan is a restatement of the Company's Deferred Compensation
Plan dated February 25, 1992, as amended (the "1992 Plan").

2.

Effective Date

   

The effective date of the Plan is January 1, 1997 (the "Effective Date"). It
covers eligible compensation earned after the Effective Date as well as all
monies previously deferred under the 1992 Plan.

 

3.

Eligibility

   

Any director of the company who is not an officer or employee of the Company is
eligible to participate in the Plan with respect to the cash and certain
non-cash compensation otherwise payable to him or her for serving on the
Company's Board of Directors or Committees of the Board of Directors.

 

4.

Amount of Deferral

   

A director may elect to defer receipt of the compensation described in Section 3
hereof; provided that a minimum amount of $5,000 per year must be deferred.

 

5.

Time of Election of Deferral

   

A director's election to defer cash compensation must be made before the
compensation is earned, which means that the election for any year of service
commencing with the meeting of the Board of Directors immediately following the
Annual Meeting of the Company's Shareholders must be made prior to that meeting.
In addition, deferred stock equivalent awards will be deferred automatically
pursuant to the terms of the award itself.

 

6.

Deferral Election

   

a)

To defer compensation under the Plan, a director must give written notice to the
Plan Administrator. This notice must include (1) the amount or percentage of
compensation to be deferred; (2) selection of investment account(s) (as
described in Section 7 hereof); (3) the payment commencement date, (i.e.
retirement or date certain); (4) the method of payment desired (i.e. annual,
lump sum) and, if annual, the number of years of equal installment payments; and
(5) the designation of payment to the director's estate or beneficiary in the
event of the director's death. Deferred stock equivalent unit awards shall be
deferred automatically into Common Stock unit accounts, but participants will be
required to provide notice including the information under clauses 4 and 5
above. The Company will provide notice forms for deferral elections (see
Exhibits I and II).

 

b)

If a director names someone other than his or her spouse as a beneficiary in the
event of director's death, a spousal consent form must be signed by that
director's spouse and returned to the Company.

 

c)

A deferral election (including payment commencement date and method of payout)
will continue in effect as to compensation earned in future years until such
time as the Company is notified in writing that (1) the director no longer
wishes to defer compensation payable subsequent to such notification, or (2) an
alternate payment commencement date and/or method of payout is elected for
future deferrals of earnings.

 

d)

For all compensation deferred after the Effective Date of this Plan, a director
may elect only two payment options, each consisting of a payment commencement
date and a method of payment.

 

e)

If a director elects to receive his or her deferred compensation in
installments, the installment payments will be calculated in the following
manner: the director's account balance at the payment commencement date will be
multiplied by a fraction, the numerator of which is 1, and the denominator of
which is the number of remaining installment periods.

 

f)

Retirement, for purposes of the Plan shall mean the date on which the director
is both (i) at least age 55 and (ii) no longer a director of the Company.

7.

Deferred Compensation Accounts

 

a)

Monies deferred under the Plan will be transferred to a trustee subject to a
"Rabbi" Trust Agreement between the Company and a trustee designated by the Plan
Administrator (the "Trust").

 

b)

The rate of return on deferred compensation is determined by the performance of
one or more deferred compensation investment accounts selected by the director
pursuant to the Plan or, in the case of deferred stock equivalent units, as
mandated by the award. Deferred compensation investment accounts available under
the Plan are determined by the Company's Investment Committee ("Investment
Account(s)"). Information on each Investment Account currently available under
the Plan may be obtained from the Plan Administrator. The Investment Committee
may, from time to time, in its discretion, deem it necessary or advisable to add
or delete Investment Accounts or substitute new Investment Accounts for existing
Investment Accounts. In such an event, the Plan Administrator will provide
directors with reasonable notice of the effective date of the change to permit
directors to change their future investment elections.

 

c)

All investments in Investment Accounts under the Plan are hypothetical. At the
time of each deferral of compensation into the Plan, a director will be credited
with an imputed number of shares for the Investment Account(s) selected by the
director. Thereafter, the value of a director's Investment Accounts will
fluctuate in accordance with the actual performance of the Investment Accounts.
Dividends on the imputed shares also will be credited to the director's
Investment Accounts.

 

d)

Earnings/losses on Investment Accounts hypothetically invested in mutual funds
or other assets for which daily pricing is available ("Daily-Priced
Investments") shall be valued daily in accordance with the relevant terms and
conditions of the Daily-Priced Investments. Earnings/losses on Investment
Accounts hypothetically invested in investments other than Daily-Priced
Investments shall be credited effective on the last business day of each month.
All such earnings are net of expenses. Quarterly statements will be provided by
the Plan Administrator.

 

e)

The deferral of compensation on a current basis will be allocated into
Investment Account(s) pursuant to the deferral election determined by the
director. The allocation must be in whole percentages; (i.e. 100% into one
Investment Account, a 60-20-20 split among three Investment Accounts, etc.).

 

f)

A Participant may elect to reallocate amounts already in his/her Investment
Accounts among the various Investment Accounts at such times and in accordance
with such procedures as the Plan Administrator may, in its sole discretion,
prescribe; except that (i) a reallocation into or out of the Bausch & Lomb
Common Stock Investment Account by directors of the Company may not be made more
than once in any twelve (12) month period and (ii) there may be no allocation of
deferred stock equivalent units out of the Bausch & Lomb Common Stock Investment
Account.

8.

Payment of Deferred Compensation

 

a)

A director's right to payment of deferred compensation under the Plan is a
contractual obligation of the Company to the director, and his or her right to
such monies shall be an unsecured claim against the general assets of the
Company. However, the Company has established the Trust as an irrevocable rabbi
trust for directors for the purpose of holding assets used to provide the
benefits required by this Plan. The Company shall make periodic contributions to
the Trust as may be required to fund amounts payable under the Plan. The Trust
provides a director with assurance that deferred monies will be paid to him or
her in accordance with the Plan, except in the event of the Company's bankruptcy
or insolvency. Amounts previously deferred have also been transferred to the
Trust for the benefit of directors. Notwithstanding the establishment of the
Trust, the Company remains ultimately responsible to pay deferred compensation
to each director. This obligation shall be met from the general assets of the
Company if the Trust has insufficient funds to pay benefits.

 

b)

Payments of deferred compensation to a director shall be pursuant to the
director's deferral election notice given pursuant to Section 6 hereof. Except
as provided in Subsections c) and d) below, a director may not change the
payment commencement date or method of payment for monies already in his or her
Investment Account(s). However, a director may choose a different payment
commencement date and/or method payout for future deferrals subject to Section 6
above.

 

c)

If, in the discretion of the Plan Administrator, a director has a need for funds
due to a financial emergency beyond the control of the director, a payment may
be made to the director from the funds in his or her account at a date earlier
than the payment commencement date chosen by the director at the time of
deferral. A distribution based upon financial hardship may not exceed the amount
required to meet the immediate financial need created by the hardship less the
amount reasonably available to the director from other sources. Notwithstanding
the foregoing, a director may not obtain a distribution based on financial
hardship as to amounts paid into the director's Bausch & Lomb Common Stock
account subsequent to April 30, 1991 (including earnings credited to those
amounts).

A director requesting a hardship distribution must supply the Plan Administrator
with a statement indicating the nature of the need creating the financial
hardship, the fact that all other available resources are insufficient to meet
the need, and any other information that the Plan Administrator deems necessary
to evaluate whether a financial hardship exists.

 

d)

A director may make an early withdrawal of monies deferred under the Plan at
anytime, subject to the following penalties:
     -  forfeiture of 10% of the amount of the early withdrawal; and
     -  suspension of eligibility to make further deferral elections for a
period of five years.

Notwithstanding the foregoing, a director may not obtain a distribution under
this Subsection as to amounts paid into the director's Bausch & Lomb Common
Stock account subsequent to April 30, 1991 (including earnings credited to those
amounts).

A Participant may make a change in the form of payment from the form previously
elected to any other form permitted under the Plan at any time up to 24 months
prior to the date payments commence. Any change elected within 24 months of a
Participant's payment commencement date shall be disregarded.

 

e)

In the event of a director's death before he or she has received all of the
deferred payments to which he or she is entitled, payments will be made,
according to the director's election pursuant to Section 6 hereof, to the
director's estate or beneficiary either (a) continuing in the same manner as
designated with respect to payments to the director while living or (b) in a
single lump sum payment the value of which is determined as of the date
immediately following the director's death and paid on the first January 15 or
July 15 following such valuation date (or as soon as reasonably possible
thereafter).

 

f)

All payments made to a director shall be subject to all taxes required to be
withheld under applicable laws and regulations of any governmental authorities.

 

g)

If a director is terminated as a director of the Company, the first day of
February next following the date of termination will be deemed to be the payment
commencement date for account balances of less than $3,500 and, payment will be
made to the director in a lump sum.

 

h)

Upon a Change of Control (as defined below) notwithstanding a director's payment
commencement date with respect to any compensation deferred hereunder or method
of payout with respect to any compensation deferred hereunder, all amounts in a
director's deferred compensation account (including earnings credited thereto)
shall be due and payable to the director in a cash lump sum within 15 days
following the Change of Control; provided, however that amounts paid into the
director's Bausch & Lomb Common Stock account during a Section 16 Period
(including earnings credited to those amounts) shall be due and payable only
upon termination of the director's status as a director following a Change in
Control or, if earlier, the payment commencement date previously elected by the
director. For purposes of this Plan, Change of Control shall mean:

   

     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company), (ii) any acquisition
by the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this Section 2 are satisfied; or

     (b) Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

     (c) Approval by the shareholders of the Company of a reorganization,
merger, binding share exchange or consolidation, in each case, unless, following
such reorganization, merger, binding share exchange or consolidation, (i) more
than 60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger,
binding share exchange or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger, binding share exchange or consolidation; or

     (d) Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, (A)
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

9.

Administration

 

The Treasurer of the Company, as the designee of the Committee on Management of
the Board of Directors, shall be the Plan Administrator and has the authority to
control and manage the operation and administration of the Plan. The Investment
Committee shall be the Investment Committee of Bausch & Lomb Incorporated.

10.

Assignability

 

No right to receive payments under the Plan is transferable or assignable by a
director except by will or by the laws of descent and distribution.

11.

Business Days

 

In the event any date specified falls on a Saturday, Sunday, or holiday, such
date will be deemed to refer to the next business day thereafter.

12.

Amendment

 

The Plan may at any time or from time to time be amended, modified, or
terminated by the Board of Directors or the Committee on Management of the Board
of Directors of the Company. No such amendment, modification, or termination
will, without the consent of the director, adversely affect the director's
accruals in his or her deferred compensation account.

 

BAUSCH & LOMB INCORPORATED

 


By: /s/ David R. Nachbar ________
David R. Nachbar
Corporate Senior Vice President
Human Resources

 

Dated: 28 of April, 2003

 

 

DIRECTOR DEFERRED COMPENSATION PLAN



ELECTION TO DEFER CASH COMPENSATION

TO:

     BAUSCH & LOMB INCORPORATED



In accordance with the provisions of the Director Deferred Compensation Plan, I
hereby elect to defer future cash compensation otherwise payable to me under the
Director Deferred Compensation Plan with respect to services I perform for the
Company in future years in the following amount:

 

Amount of Deferral

(minimum of $5,000 per year):    

$             

(dollar amount)

 

or

   

              

(Percentage amount)

In the event that I have chosen to defer a percentage rather than a fixed dollar
amount of my cash compensation under the Director Deferred Compensation Plan,
and as a result of the percentage chosen, the dollar amount to be deferred in
any year is less than $5,000

(choose one):



 

          

$5,000 shall be deferred in that year notwithstanding my percentage choice.

 

          

None of my earnings shall be deferred in that year.

The percentage I have chosen shall control deferrals in any future years where
the amount to be deferred, pursuant to the percentage I have chosen, exceeds
$5,000.

The cash compensation deferred is to be paid to me as follows

(choose one):



 

          

Single lump sum payment

 

          

Annual installments

(insert number-maximum of 10)

Payment to me is to commence on

(choose one):



 

a)

Upon my retirement, as defined in the Director Deferred Compensation Plan; or

 

b)

          
          
          
          

February 1
May 1
August 1
November 1

 

of the year           

(any year subsequent to the year in which the cash compensation is to be
earned).

 

Page 2

 

In order to determine the rate of return on my deferred compensation account, I
choose the following investment(s)

(specify percentage per investment):



      

Bausch & Lomb Common Stock Fund

 

      

Fidelity Magellan Fund

      

Fidelity Equity Income Fund

 

      

Fidelity OTC Portfolio

      

Fidelity US Bond Fund

 

      

Fidelity Freedom 2010 Fund

      

Fidelity Puritan Fund

 

      

Fidelity Freedom 2020 Fund

      

Fidelity Spartan Equity Index Fund

 

      

Fidelity Freedom 2030 Fund

      

Fidelity Contrafund

 

      

Fidelity Retirement Government Money Market Portfolio

      

Fidelity Diversified International Fund

       

*Information on specific funds currently chosen by the Plan Administrator is
available upon request.

In the event of my death before I have received all of the deferred payments

(choose one):



 

          

Payments shall be made to my estate in the same manner as selected above for
payment to me

 

          

The value of my deferred compensation account shall be paid to my estate in a
single payment following my death.

 

This deferral election will first be effective for the year of service
commencing immediately following the 2003

Annual Meeting. I understand that this election will continue in effect as to
compensation earned in future years, unless changed for those years in
accordance with the Director Deferred Compensation Plan.



 

Received on the       day of
                                  2003
on behalf of Bausch & Lomb
Incorporated

____________________________________
Signature of Director

Dated: _______________________________



By: _________________________________

 

 

 

ANNUAL RETAINER STOCK PLAN

FOR NON-EMPLOYEE DIRECTORS



ELECTION TO DEFER DELIVERY OF STOCK

 

TO:     THE COMMITTEE ADMINISTERING THE BAUSCH & LOMB INCORPORATED ANNUAL
            RETAINER STOCK PLAN FOR NON-EMPLOYEE DIRECTORS (THE "STOCK RETAINER
            PLAN")

     In accordance with the provisions of the Stock Retainer Plan, I hereby
elect to defer delivery of all of the shares of Common Stock otherwise payable
to me under the Stock Retainer Plan with respect to services I perform for the
Company in future years. Dividend Equivalents on the deferred shares will be
delivered with the deferred shares pursuant to the Stock Retainer Plan.

     The shares of Common Stock deferred and related Dividend Equivalents are to
be delivered to me as follows (choose one):

 

          

Three years after the date of the Annual Meeting with respect to which the
shares of Common Stock were originally payable.

 

          

On the date upon which I cease to be a director for any reason.

 

          

In five equal annual installments commencing on the date upon which I cease to
be a director for any reason.

This deferral election will first be effective for the Plan Year beginning with
the 2003

Annual Meeting. I understand that this election will remain in effect for
subsequent Plan Years unless changed for those years in accordance with the
Stock Retainer Plan.



 

 

Received on the       day of
                                  2003
on behalf of Bausch & Lomb
Incorporated

____________________________________
Signature of Director

Dated: _______________________________



By: _________________________________

 

 

 

 

DIRECTOR DEFERRED COMPENSATION PLAN

Payment Election on Awards of Deferred Common Stock Equivalents

 

TO:     BAUSCH & LOMB INCORPORATED

Under the Director Deferred Compensation Plan, I hereby make the following
election in regards to all deferred stock equivalent units received for service
on the Board. Under the terms of the Director Deferred Compensation Plan, cash
payment will commence upon retirement from the Board of Directors and when I am
at least age 55.

Cash payment is to be paid to me as follows (choose one):

_________

Lump sum payment

_________

5 annual installments

_________

10 annual insstallments

 

This payment election will remain in effect until changed by me in writing. I
understand that this election will continue in effect as to deferred stock
equivalents earned in future years, unless changed for those years in accordance
with the Director Deferred Compensation Plan.

 

Received on the       day of
                                  2003
on behalf of Bausch & Lomb
Incorporated

____________________________________
<<fullname>>

Date: _______________________________



By: _________________________________
        Jean F. Geisel, Corporate Secretary

 